DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment and AFCP2.0 request filed 04/01/2021 in response to the Final Office Action mailed 02/04/2021 has been entered.  
	Claims 1, 5, 12, 16 and 17 have been amended, claims 4, 6, 11, 15 and 18 have been cancelled, and claim 22 is new.  Claims 1-3, 5, 7-10, 12-14, 16-17, 19-22 are currently pending in U.S. Patent Application No. 16/232,795.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments which incorporate limitations of now cancelled claims 4 and 10, previously identified as Allowable Subject Matter in page 2 of the Final Office Action mailed 02/04/2021.  Corresponding rejections to the claims in view of Holzer et al. (US 2019/0278434) are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-3, 5, 7-10, 12-14, 16-17, 19-22 are allowable. 

The following is an examiner's statement of reasons for allowance:
“wherein the capture of the image is initiated or requested based on determining that a previously reported location of the shared vehicle or a sensed location of the shared vehicle, determined by a location sensor of the shared vehicle, has an inaccuracy above a threshold value” and “wherein the validity of the image for determining the image-based location of the shared vehicle is based on a distance of the camera sensor from the shared vehicle, a presence of one or more other photo-identifiable objects that can be used to visually position the shared vehicle, or a combination thereof, and wherein the determined location of the shared vehicle is transmitted to a system of a provider of the shared vehicle to initiate a check out of the shared vehicle”.  Updated search identifies Keivan et al. (US 2018/0039276) for example, disclosing the manner in which image analysis generally may serve to correct/mitigate deficiencies common to geographic positioning systems such as GPS systems functioning in for example urban environments characterized by a high degree of sky blockage, and the manner in which such inaccuracies/conditions may adversely impact vehicle-for-hire business models ([0022-0025]).  While Keivan disclosure as a whole identifies a need for an image-based location estimation in lieu of GPS navigation, Keivan and references of record in general fail(s) to teach/suggest determining a location of a shared vehicle based on fused location data and wherein an image-based location of said shared vehicle is determined based in part on a captured image initiated or requested based on that inaccuracy above a threshold value as required by the claim(s).


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669